Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to Applicant’s amendment/remarks filed 10/26/2021. 
Claims 1, 3, 8, and 9 are currently pending. 
The IDS statement filed 10/26/2021 has been considered.  An initialed copy accompanies this action.
Status of Prosecution
The objection of claims 1, 8, and 9 is withdrawn in view of the above amendment.
The rejection of claims 3, 8, and 9 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, is withdrawn in view of the above amendment.
The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Powell et al. (WO 2016/156812 A1) in view of Yana Motta et al. (US 2015/0315446) is withdrawn in view of the above amendment. 
The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Hughes et al. (WO 2017/151488 A1) in view of Shankland et al. (US 7,629,306) as previously set forth in the Office action mailed 04/27/2021 is maintained, and has been revised (below) to reflect the changes in claim scope made by Applicant’s present claim amendments. 
The rejection of claims 1, 3, 8, and 9 under 35 U.S.C. 103 as being unpatentable over Minor (US 7,569,170) as previously set forth in the Office action mailed 04/27/2021 is maintained, and has been revised (below) to reflect the changes in claim scope made by Applicant’s present claim amendments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (WO 2017/151488 A1, an IDS reference, hereinafter Hughes) in view of Shankland et al. (US 7,629,306, hereinafter Shankland).
	Hughes teaches a refrigerant composition comprising CO2, R1234yf (HCO-1234yf), R32 (HFC-32), R125 (HFC-125), and R134a (HFC-134a) (abstract).  Hughes teaches an embodiment of the refrigerant composition which comprises, in terms by weight/mass, CO2 2-20%, R1234yf 7-40%, R32 8-40%, R125 10-40%, and 6-27% R134a (page 11 lines 4-9), which overlaps the recited amounts of these components in the instant claim.  Hughes further teaches the composition further comprises additional components, including a hydrofluorocarbon tracer such as 1,1,1,2,3,3,3-heptafluoropropane, generally in an amount of up to about 1000 ppm (page 24 line 20 to page 25 line 14).  1,1,1,2,3,3,3-heptafluoropropane is the IUPAC name for R227ea, 
	Although Hughes teaches 1,1,1,2,3,3,3-heptafluoropropane, i.e., R227ea, is compatible in the disclosed composition, Hughes fails to teach the R227ea is provided in an amount meeting the claimed amount of 1-15% by mass. 
	However, Shankland teaches a refrigerant composition comprising a tetrafluoropropene, such as R1234yf, and CO2 (abstract, col. 2 lines 38-47, line 62 to col. 3 line 16, col. 3 lines 53-64, and col. 6 lines 18-54), where co-refrigerant(s) such as R227ea, in addition to R32, R125, and R134a, are taught to be provided in an effective relative amount (col. 10 lines 9-31).  The refrigerant compositions are formulated to obtain low GWP and have a low ODP (col. 4 line 65 to col. 5 line 17 and col. 7 lines 37-61).
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed range R227ea 1-15% by providing an effective amount of R227ea as taught by Shankland as an additional co-refrigerant in the CO2 2-20%, R1234yf 7-40%, R32 8-40%, R125 10-40%, and 6-27% R134a composition of Hughes in order to obtain a low GWP and low ODP refrigerant. 
The totality of the resulting ranges overlap those recited in instant claim 1.

Claims 1, 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Minor (US 7,569,170, an IDS reference).
	Minor teaches refrigerant compositions comprising a fluoroolefin and at least one other component (abstract).  The at least one additional component may be a second fluoroolefin, hydrofluorocarbon, or CO2 (col. 2 lines 37-42).  Minor teaches two embodiments that each overlap the scope of the components recited in the instant independent claim, the first embodiment being a R1234ze(E)-based composition (HFC-1234ze, where it is previously disclosed HFC-1234ze encompasses the trans-isomer, i.e., HFC-1234ze(E), see col. 3 line 14-22, which reads on instant claim 3’s limitation “wherein the HFO is R1234ze(E)”) comprising at least one additional compound selected from, among others, CO2, R1234yf (HFC-1234yf), R32 (HFC-32), R125 (HFC-125), R227ea (HFC-227ea), and R134a (HFC-134a) (see col. 4 lines 1-7), and the second embodiment being a R1234yf-based composition comprising at least one additional compound selected from, among others, CO2, R32, R125, R227ea, and R134a (see col. 4 lines 8-14).  Minor further teaches the refrigerant compositions are useful when the fluoroolefin is present in an amount of preferably 20 to 99 wt.%, and more preferably 50 to 99 wt.% (col. 4 lines 27-33), which overlaps the claimed amounts of HFO/R1234yf/R1234ze(E) recited in instant claim 1.  Minor further teaches the refrigerant compositions have zero or low ozone depletion potential and low GWP, which make them suitable as replacements for currently used refrigerants (col. 18 lines 49-61).  
	Although Minor fails to explicitly teach examples 1) constituting overlap of the claimed mass % ranges of CO2, R32, R125, R227ea, and R134a of instant claim 1 2) constituting the claimed mass % points of CO2, R1234yf and/or R1234ze(E), R32, R125, R227ea, and R134a of instant claims 8 and 9, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed mass % ranges and points from the teachings of Minor by varying and optimizing the relative amount of the additional components in each of the above-mentioned R1234ze(E)-, and R1234yf-based compositions in order to obtain various refrigerant compositions having zero or low ozone depletion potential and low GWP suitable as replacements for currently used refrigerants.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 
Regarding the 103 rejection over Hughes et al. (WO 2017/151488 A1) in view of Shankland et al. (US 7,629,306), Applicant argues a person of ordinary skill in the art might not find Hughes et al. credible since their ASTM E-681 standard to distinguish between flammability and nonflammability is inadequate for deciding whether a candidate refrigerant is flammable under ASHRAE 34 since the reference refers to a maximum test temperature of 60°C rather than a full ASHRAE test involving fraction of the worst-case formulation.  In response to Applicant’s argument to the reference a person of ordinary skill in the art “may not find Hughes a credible teaching” or “may be misleading”, note that the arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  In any event, it is noted that the features upon which Applicant relies (i.e., a (non)flammability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues Hughes et al. does not appear to disclose the use of R1234ze(E) at all.  Note that this argument is moot because pending claims explicitly requiring R1234ze(E), e.g., instant claims 3, 8, and 9, are not rejected over Hughes et al.  Claim 1 recites R1234yf in the alternative from R1234ze(E), and the teachings of Hughes et al. are relied upon to meet R1234yf.  See the teachings of Hughes et al. cited in the 103 rejection, above.  R1234ze(E) is not required to meet the limitations of claim 1.  
Regarding the Shankland et al. reference, Applicant argues 1) that, although “Shankland discloses blends of R1234, R32, and CO2 that can provide refrigeration equipment presently using R404A or R507A,” the blends disclosed in Shankland et al. cannot be used for retrofitting equipment designed for R404A or R507A because the blends are flammable, and 2) Shankland et al. also “discloses formulations of refrigerant blends containing water that detract from its credibility”.  These arguments are not persuasive first because the reference directly teaches the disclosed composition is suitable for replacing R-507A and R-404A (col. 7 lines 30-36), and is thus assumed operable and/or enabling to do so.  Applicant has supplied no objective evidence as to the contrary, and, as similarly described above, the arguments of counsel cannot take the place of evidence in the record.  When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable.  Once such a reference is found, the burden is on Applicant to rebut the presumption of operability.  In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  See also MPEP § 716.07.  See also In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  As to Applicant’s arguments as to the presence of water in Shankland et al.’s composition, note that water is merely an optional component of the reference’s compositions and is recited in the alternative with other additional compounds (see col. 5 lines 29-44).  An alternative or nonpreferred embodiment does not constitute a teaching away or something that detracts from the reference’s “credibility” as argued by Applicant.  See MPEP 2123.  
	Regarding the 103 rejection over Minor, Applicant argues the disclosed compositions are said to be azeotropic or near azeotropic, which excludes the zoetrope compositions presently claimed.  This argument is not persuasive because Minor does indeed teach the compositions may be non-azeotropic, i.e., a zeotrope, (col. 17 lines 36-61).  In any event, it is noted that the features upon which Applicant relies (i.e., zeotropic behavior) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant further argues “those skilled in the art would likely reject many of [Minor’s] blends on the basis of prior chemical knowledge of reactivity of the organofluoro compounds” and “could lead a skilled person to question the reliability of any teaching in Minor.”  These arguments are not persuasive because, as similarly described above, the arguments of counsel cannot take the place of evidence in the record and an alternative, preferred, or nonpreferred embodiment does not constitute a teaching away or something that would cause a person or ordinary skill in the art to question the “reliability” of the reference’s teachings as argued by Applicant.  
Applicant further generally argues the presently claimed compositional combinations and proportions achieve an unexpected result of an advantageous thermodynamic performance and a significantly lower GWP which rebut the 103 rejections over Hughes et al. in view of Shankland et al. and Minor.  In response, the claims are not deemed patentable over the reference of record since they are not commensurate in scope with the probative value of data in the examples of the present application’s specification.  The claims recite broad compositions encompassing hundreds of compositions whereas the comparative showing demonstrates performance of twelve specific blends (see Tables 1 to 7), which do not establish that the results occur over the entirety of the claimed ranges or criticality of the claimed ranges necessary for the claimed compositions to possess unexpected results.  See In re Clemens, 206 USPQ 289 (CCPA 1980) and In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
January 10, 2022